                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
______________________________
                            )
UNITED STATES OF AMERICA )
                            )          Court No.: 14-cr-10363-RGS-9
                            )          Court No.: 14-cr-10363-RGS-7
     v.                     )
                            )
GREGORY A. CONIGLIARO,      )
SHARON P. CARTER            )
                            )
           Defendants.      )
______________________________)


                     ORDER SETTING BRIEFING SCHEDULE
                              AND HEARING

       The court will hear oral argument on the Rule 29 Motions of the above-captained

defendants at 2 P.M., February 20, 2019.           For purposes of briefing, the court is

particularly interested in the issue of legal impossibility as raised by, inter alia, People v.

Jaffe, 185 N.Y. 497, 78 N.E. 169 (N.Y. 1906), and Commonwealth v. Bell, 67 Mass. App.

Ct. 266 (2006). With respect to defendant Carter, the court also invites discussion of the

issue whether there is a sufficient factual basis to support her membership in the

conspiracy to defraud the Food and Drug Administration, as alleged in the Indictment.

Defendants’ briefs are to be filed on or before January 25, 2019. The government will

have until February 15, 2019, to respond.


                                    SO ORDERED.

                                    /s/ Richard G. Stearns__________
                                    UNITED STATES DISTRICT JUDGE
